Citation Nr: 0121721	
Decision Date: 08/28/01    Archive Date: 09/04/01

DOCKET NO.  00-08 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits, in the calculated amount of $1,462.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from October 1990 to August 
1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an administrative decision of the Committee on 
Waivers and Compromises (COWC) of the Department of Veterans 
Affairs (VA) VA Regional Office (RO), located in Cleveland, 
Ohio, which denied waiver of recovery of an overpayment of VA 
pension benefits in the calculated amount of $1,462.00.  
Although some of the assessed overpayment may have been 
recouped, in accordance with Franklin v. Brown, 5 Vet. App. 
190 (1993), the Board will consider waiver of the entire 
overpayment in the calculated amount of $1,462.00.  

The Board also notes that the veteran testified before the 
undersigned at a Travel Board hearing in June 2001; a 
transcript of that hearing is associated with the claims 
file.  The RO's attention is directed to the fact that at the 
time of his hearing the veteran identified an additional 
dependent, a daughter born in December 2000, and submitted a 
birth certificate.  The RO should accomplish any action 
indicated by such notification.


FINDINGS OF FACT

1.  The veteran was awarded pension benefits, effective in 
May 1997.  

2.  In conjunction with the grant of pension benefits, the RO 
notified the veteran of his obligation to inform VA as to 
factors that might affect his continued entitlement to VA 
benefits, to include changes in dependency status and income, 
and that a failure to do so may result in an overpayment that 
would have to be repaid.  

3.  The RO terminated the veteran's pension benefits based on 
excessive income after receiving notification of the 
veteran's receipt of Social Security Administration (SSA) 
benefits beginning in May 1999.  

4.  The assessed overpayment did not result from fraud, 
misrepresentation or bad faith, but the veteran was at fault 
in the creation of the overpayment.

5.  The failure of the Government to insist upon its right to 
repayment of the assessed overpayment indebtedness would 
result in unjust enrichment of the veteran, inasmuch as he 
accepted benefits to which he was not entitled.

6.  The veteran's income from VA and SSA benefit monies is 
sufficient to cover his basic necessities of daily living and 
to repay the amount of indebtedness; no excessive financial 
difficulty will result from the recovery of the overpayment 
amount.  

7.  The collection of the indebtedness will not defeat the 
purpose of VA's pension benefit program, and is not otherwise 
inequitable.


CONCLUSION OF LAW

Recovery of the overpayment of disability compensation 
benefits in the calculated amount of $1,462.00 is not against 
equity and good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 1.963, 1.965, 3.660(a)(1) 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

By letter dated in February 1998, the RO notified the veteran 
of his award of VA pension benefits, effective in May 1997.  
At that time the RO advised the veteran that the rate of his 
pension benefit was based on total family income and that the 
amount of the pension payment would be adjusted based on 
dependency and income changes.  The RO advised the veteran 
that he must notify VA of any changes in income and this his 
failure to promptly notify VA of income changes may create an 
overpayment requiring repayment.  At that time the RO 
identified the veteran as having no income from any source, 
to include from the SSA.  

In an eligibility verification report completed in January 
1999, the veteran denied changes in income.  Documentation in 
the claims file reveals the veteran and his spouse separated 
in January 1999 and, in April 1999, his spouse was awarded an 
apportionment of VA pension benefits.  In connection with the 
apportionment proceeding the veteran reported income from no 
source other than his VA pension.  In May 1999, the veteran's 
spouse requested an increased apportionment amount based on 
the veteran's receipt of SSA monies in addition to his VA 
pension amount.  

By letter dated in June 1999, the RO requested the veteran to 
provide information relevant to his income, to include any 
receipt of SSA monies.  He did not provide such information.  
Based on verification with SSA of the veteran's monthly SSA 
award, the RO terminated the veteran's entitlement to VA 
pension monies based on excessive income, effective June 1, 
1999.  The RO also noted the veteran's receipt of a lump sum 
payment in an amount of over $6,000.00, from SSA.  The RO 
afforded the veteran an opportunity to provide corrected 
information.  In an eligibility verification report completed 
in June 1999, the veteran reported receipt of monthly SSA 
benefits since May 1999.  

Overpayment in the amount of $1,462.00, was created, and upon 
notification of such, the veteran requested waiver of 
recovery of that amount.  The veteran completed a financial 
status report in September 1999.  He reported income from SSA 
monies only, and reported monthly expenses to include rent, 
food, and transportation equal to one dollar less than his 
reported SSA income.  He identified no assets other than cash 
in the bank in the amount of approximately $150.00.  The COWC 
denied the veteran's request for waiver and he appealed.

In a letter dated in September 2000, the RO advised the 
veteran he was again entitled to monthly VA pension benefits, 
effective July 2000.  His continued monthly SSA benefits were 
also noted as income at that time.  

The veteran testified before the undersigned in June 2001.  
He and his representative set out a history of the creation 
of the overpayment in question, as well as the veteran's 
psychiatric status history and lack of intent to fraud the 
government in the creation of the overpayment in question.  
The veteran argued that he had, in fact, notified VA of his 
award of SSA benefits.  However, during the course of the 
hearing, he and his representative reviewed portions of the 
file and agreed that such notice came after the overpayment 
had already been created.  The veteran reported he had used 
the lump sum SSA payment to pay his SSA attorneys.  The 
veteran also testified as to the hardship that would result 
from recovery of the created overpayment.  The representative 
noted "a little flexibility, not much..." but also noted that 
the veteran had a young child at home in need of diapers, 
etc.  

In June 2001, the veteran completed a financial status 
report.  He reported monthly income of VA pension benefits 
and SSA benefits, equaling more than $900.00.  He reported 
monthly expenses for rent, food, travel and hygiene totaling 
approximately $800.00.  He reported no assets and no 
outstanding debts.  The veteran waived initial RO 
consideration of the June 2001 financial status report and 
other documents submitted in connection with his personal 
hearing held in June 2001.  See 38 C.F.R. § 20.1304 (2000).

Initial Matter

During the pendency of the veteran's appeal, but after the 
case was last considered by the RO, the Veterans' Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  This liberalizing 
legislation is applicable to the veteran's claim, see Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991), and is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  

The record reflects that the veteran has been informed of the 
requirements for establishing entitlement to waiver of 
recovery of the overpayment in question, and has been 
afforded opportunity to submit evidence probative of that 
claim.  The RO has also informed the veteran by its letters 
and the statement of the case of the evidence needed to 
substantiate his claim and has advised him of the evidence it 
has obtained.  Also, of record is a financial status report 
completed as recently as June 2001.  The veteran has 
indicated the existence of no additional evidence pertinent 
to his claim.

In sum, the facts relevant to this claim have been properly 
developed and there is no further action which should be 
undertaken to comply with the provisions of the VCAA.  
Therefore, the veteran will not be prejudiced as a result of 
the Board deciding this claim without first affording the RO 
an opportunity to consider the claim in light of the VCAA. 

Analysis

A review of the record shows that the veteran did not 
challenge the validity of the indebtedness.  See Schaper v. 
Derwinski, 1 Vet. App. 430 (1991).  Rather, he is seeking a 
waiver of recovery of the indebtedness.

The law precludes waiver of recovery of an overpayment or 
waiver of collection of any indebtedness where any one of the 
following elements is found to exist:  1) fraud; 2) 
misrepresentation; or 3) bad faith.  38 U.S.C.A. § 5302.  
Such elements contemplate a willful failure to report 
information with the intent to obtain unentitled benefits.  

The Board's review of the record reflects that the COWC has 
resolved this question in favor of the veteran, finding, in 
essence, that his actions did not represent the intentional 
behavior to obtain Government benefits to which he was not 
entitled, which is necessary for a finding of fraud, 
misrepresentation or bad faith.  The Board agrees with that 
preliminary finding.  Therefore, there is no bar to waiver of 
recovery of the overpayment on these bases.  

Thus, the remaining question before the Board is whether 
recovery of the indebtedness would be against equity and good 
conscience, in which case recovery of the overpayment may be 
waived.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.  The 
standard "equity and good conscience" will be applied when 
the facts and circumstances in a particular case indicate a 
need for reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  The phrase 
"equity and good conscience" means arriving at a fair 
decision between the obligor and the Government.  In making 
this determination, consideration will be given to the 
following elements, not intended to be all-inclusive:  

1.  Fault of debtor.  Where actions of 
the debtor contribute to creation of the 
debt.

2.  Balancing of faults.  Weighing faults 
of the debtor against VA fault.

3.  Undue hardship.  Whether collection 
would deprive debtor or family of basic 
necessities.
 
4.  Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which the VA 
benefits were intended.
 
5.  Unjust enrichment.  Failure to make 
restitution would result in unfair gain 
to the debtor.

6.  Changing position to one's detriment.  
Reliance on VA benefits results in 
relinquishment of a valuable right or 
incurrence of a legal obligation.

38 C.F.R. § 1.965(a).

VA's working definition of "fault" is:  The commission or 
omission of an act that directly results in the creation of 
the debt.  Veteran's Benefits Administration Circular 20-90- 
5, February 12, 1990.  Fault should initially be considered 
relative to the degree of control the veteran had over the 
circumstances leading to the overpayment.  If control is 
established, even to a minor degree, the secondary 
determination is whether the debtor's actions were those 
expected of a person exercising a high degree of care, with 
due regard for the debtor's contractual responsibility to the 
Government.  The age, financial experience, and education of 
the debtor should also be considered in these determinations.  

The Board has carefully reviewed the entire record, in light 
of the veteran's contentions and the applicable law and 
regulations.  Essentially, in terms of fault, the veteran did 
not advise VA of his change in income due to a grant of 
monthly SSA benefits in May 1999, to include receipt of a 
retroactive check for over $6,000.00 deemed due as SSA 
benefits, prior to creation of the overpayment in question.  
VA is without fault in the above, and, upon receipt of the 
SSA information, terminated the veteran's benefits in a 
timely manner so as to prevent the creation of further 
overpayment.  

Here the Board emphasizes that in award letters associated 
with the grant of pension benefits, VA specifically advised 
the veteran as to his duty to notify VA as to any changes in 
income and dependency status, and of the consequences of 
failing to do so.  Although the veteran has argued that he 
did, in fact, advise VA as to his receipt of SSA benefits, as 
discussed at the hearing and supported by the correspondence 
and other documentation in the record, the veteran did not do 
so until after the overpayment was created.  VA was first 
notified of the SSA award by the veteran's spouse, and later 
verified the amount and effective date of the award directly 
from the SSA.  Only thereafter did the veteran advise VA of 
such award.

The Board next notes that the failure of the Government to 
insist upon its right to repayment of this debt would result 
in his unjust enrichment at the expense of the Government.  
He accepted monies not due to him.  Also, the veteran in this 
case did not, according to the available record, change his 
position to his detriment as a result of the award of pension 
benefits.  

The Board recognizes that continued recovery would directly 
affect the veteran's income.  Here the Board notes that in 
addition to continued SSA benefits, the veteran is again in 
receipt of VA pension benefits.  The Board has thus 
considered whether recovery of the overpayment would defeat 
the original purpose of the benefit, by nullifying the object 
for which it was intended.  In the instant case, recovery of 
those amounts to which the veteran was not entitled in view 
of his countable income would not defeat the purpose of the 
benefit.  

In weighing the above, the Board has analyzed whether 
recovery of the overpayment from the veteran would result in 
undue financial hardship.  First, the veteran is expected to 
accord a debt to VA the same regard given to any other debt.  
With prudent budgeting, it is apparent that the veteran has 
been able to meet his monthly needs in the past and continues 
to do so.  Although his reported expenses nearly equaled the 
amount of his reported income at the time of a financial 
status report submitted in September 1999, the veteran's more 
current financial status report reflects that with 
reinstatement of his VA pension award, his monthly income 
exceeds the amount of monthly expenses by over $100.00.  
There is no indication that collection of the overpayment has 
or would deprive him of the basic necessities of life, such 
as a lack of food, clothing, warmth, or shelter.  Rather, it 
appears the veteran would be able to include payment of some 
amount to VA on a monthly basis without jeopardizing his 
ability to pay his basic monthly needs.  Thus, there is no 
indication that recovery of the overpayment has in the past 
or would in the future cause undue hardship.

Based on the record in this case, the Board is not persuaded 
that recovery of the overpayment at issue would be unfair, 
unconscionable, or unjust.  The Board finds, therefore, that 
under the principles of equity and good conscience, taking 
into consideration all of the specifically enumerated 
elements of 38 C.F.R. § 1.965(a), it would not be unfair to 
recover the overpayment indebtedness in the amount of 
$1,462.00.  The end result would not be unduly favorable or 
adverse to either the Government or the veteran.  The 
evidence in this case is not so evenly balanced that there is 
doubt as to any material issue.  38 U.S.C.A. § 5107.  
Accordingly, the veteran's request for a waiver must be 
denied.




ORDER

Waiver of recovery of an overpayment of disability pension 
benefits, in the calculated amount of $1,462.00, is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 

